EXHIBIT EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of August 6, 2008 between CP Medical Corporation, an Oregon corporation (the “Company”), and Janet Zeman (the “Employee”). INTRODUCTION The Company and the Employee desire to enter into an employment agreement embodying the terms and conditions of the Employee's employment.This Agreement supersedes and replaces the employment agreement dated May 23, 2001 between Theragenics Corporation, the parent corporation of the Company, and the Employee. NOW, THEREFORE, the parties agree as follows: 1.Definitions (a)“Affiliate” means any person, firm, corporation, partnership, association or entity that, directly or indirectly or through one or more intermediaries, controls, is controlled by or is under common control with the Company. For these purposes, “control” shall mean the direct or indirect ownership of equity securities of the applicable entity possessing the right to more than fifty percent (50%) of the combined ordinary voting power of the outstanding voting equity securities of such entity. (b)“Applicable Period” means the period of the Employee's employment hereunder and for one (1) year after termination of employment. (c)“Area” means the
